                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    SANDRA FERRO, ET AL                                             CIVIL ACTION

    VERSUS                                                          NO: 18-7511

    WINN DIXIE MONTGOMERY, LLC                                      SECTION: “J”(1)

                                   ORDER AND REASONS

          Before the Court is a Motion for Summary Judgment (Rec. Doc. 6) filed by

Defendant, Winn-Dixie Montgomery, LLC. Plaintiffs, Sandra and Nicolas Ferro, filed

an opposition (Rec. Doc. 14), to which Defendant replied (Rec. Doc. 16).

Considering the Motion, the record, and the law, the Court finds that the Motion

should be DENIED.

          Sandra Ferro slipped and fell at a Winn-Dixie grocery store on Tchoupitoulas

Street in New Orleans on August 17, 2017. 1 She filed suit—along with her husband,

for loss of consortium—against Winn-Dixie for injuries she sustained in her fall.

Defendant argues that the Plaintiffs cannot prevail upon the slip and fall claim

because Winn-Dixie acted with reasonable care in setting out cones and the black and

yellow absorption strips, thereby alerting customers to the danger of moisture in the

area. 2

          Plaintiffs oppose summary judgment, arguing there are material issues of fact

as to what cones were placed where. They also object to summary judgment because




1(See Rec. Doc. 1-5 at 2).
2(Rec. Doc 6-1 at 4-5). Ms. Ferro’s claim is governed by the Louisiana Merchant Liability Act, which
sets out additional elements plaintiffs must prove in order to succeed on a negligence claim for a slip
and fall. See La. Rev. Stat. § 9:2800.

                                                  1
discovery is still ongoing. Plaintiffs note that several photos taken of the site of the

incident were only recently turned over to Plaintiffs, and “[f]urther crucial facts still

remain to be discovered in this case.” 3

          A survey of Louisiana slip and fall cases reveals that courts tend to rely on

video or photographic evidence when granting summary judgment in favor of a

defendant merchant. Ramirez v. PNK Lake Charles LLC, 2:15-CV-01448, 2017 WL

7798670, at *4 (W.D. La. Oct. 17, 2017) (Mag. J. Whitehurst) (recommending

summary judgment be denied because of a lack of photographic evidence showing the

characteristics and placement of a wet floor sign); see, e.g., Lee v. Popeye's Louisiana

Kitchen, Inc., No. CV 18-5831, 2019 WL 656164, at *4 (E.D. La. Jan. 10, 2019)

(granting summary judgment because surveillance footage indicated slip hazard was

open and obvious), Melancon v. Popeye's Famous Fried Chicken, 59 So. 3d 513, 515

(La. App. 3d Cir. 2011) (affirming summary judgment upon review of surveillance

video); c.f. Lee v. Ryan's Fam. Steak Houses, Inc., 960 So. 2d 1042, 1047 (La. App. 1st

Cir. 2007) (overturning trial court judgment upon review of surveillance footage of

the fall).

          Of course, there is no hard and fast rule requiring any particular type of

evidence for summary judgment. But the determination of whether a merchant’s

precautions against slip and falls are reasonable is obviously a highly fact-intensive

inquiry. See Bertaut v. Corral Gulfsouth, Inc., 209 So. 3d 352, 357 (La. App. 5th Cir.

2016) (“Whether protective measures in a particular business establishment are



3   (Rec. Doc. 14 at 13).

                                            2
reasonable must be determined in light of the circumstances of the case, considering,

commensurate with the risk involved, the merchant's type and volume of

merchandise, the type of display, the floor space utilized for customer service, the

volume of business, the time of day, the section of the business, and other

considerations.”). And often the details that determine the outcome of such a case—

the distance between the slip and the sign warning of wet floors, for example—are in

material dispute when the only evidence available is witness testimony, which is

often conflicting and requires credibility assessments. When photographic evidence

of the accident site as it existed at the time of the fall is available—or better yet, there

is actual video footage of the fall—the chance of a genuine material issue of fact is

lessened.

          Here, Defendant relies on the deposition testimony of two Winn-Dixie

employees and Ms. Ferro. The Winn-Dixie employees testified that they put out two

cones and absorption strips in this case to warn customers of moisture coming from

the freezer aisle. At her deposition, Ms. Ferro was shown some photographs

displaying two cones in the frozen food aisle; one of the cones was green. She denied

that this photograph accurately reflected the aisle as she encountered it. Specifically,

she denied that there was any green cone in the area when she fell—this she would

have remembered. 4 This photograph, considered and rejected by Ms. Ferro, is one of

several allegedly taken of the aisle on the day of the accident and which the

deponents, Mackie, Roe, and Ferro, reference in their testimony. However, these


4   (Rec. Doc. 6-5 at 12-14).


                                             3
photographs have not been provided to the Court, and, so, much of what is said in the

depositions regarding these images is without essential context. Defendant does

attach a single blurry photograph of the frozen food aisle, allegedly displaying the

aisle the day of the accident, but Defendant does not explain who took this

photograph, when it was taken, or whether this is the photograph that was shown to

Ms. Ferro. 5 Given that the cones in the photo provided appear to both be yellow, the

Court infers it is not the photograph that Ms. Ferro rejected.

          The color, sizes, shapes, and markings of the cones, their placement, and

whether one or two were set out in the aisle are facts material to the determination

of whether Winn-Dixie acted reasonably in this case. Thus, there is a genuine

material issue of fact and summary judgment is inappropriate.

          Accordingly,

          IT IS HEREBY ORDERED that the Motion for Summary Judgment (Rec.

Doc. 6) is DENIED.

          New Orleans, Louisiana, this 3rd day of May, 2019.




                                                CARL J. BARBIER
                                                UNITED STATES DISTRICT JUDGE




5   (See Rec. Doc. 6-7).


                                            4
